UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7073


JAMES CAVANAUGH,

                Petitioner - Appellant,

          v.

TRACY JOHNS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-hc-02025-BO)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Cavanaugh, Appellant Pro Se. Christina Ann Kelley, BUREAU
OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James      Cavanaugh,       a    federal    prisoner,       appeals      the

district court’s order dismissing his 18 U.S.C. § 2241 (2006)

petition.        On   appeal,    Cavanaugh        argues     that    the    Bureau   of

Prisons erred in refusing to consider his vested good conduct

time in calculating his eligibility for the Elderly Offender

Home Detention Pilot Program.                We agree with the district court

that Cavanaugh had not served the “greater of 10 years or 75

percent     of   the    term     of     imprisonment         to     which    [he]    was

sentenced,”      42    U.S.C.     § 17541(g)(5)(A)(ii)            (2006),     and    he

therefore was ineligible for the program.                     See Izzo v. Wiley,

620 F.3d 1257, 1260 (10th Cir. 2010) (“Under a plain-language

analysis, we hold that the phrase “term of imprisonment to which

the offender was sentenced” unambiguously refers to the term

imposed by the sentencing court, without any consideration of

good time credit.”).           We therefore affirm the district court’s

order on this ground.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the     court       and   argument    would    not    aid    the

decisional process.

                                                                              AFFIRMED




                                             2